Citation Nr: 1307694	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  97-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent from November 10, 1993 October 19, 1995 for status post partial synovectomy, status post left knee injury.

2.  Entitlement to a rating in excess of 30 percent from October 19, 1995 to April 27, 1998, for status post partial synovectomy, status post left knee injury.

3.  Entitlement to a rating in excess of 30 percent from July 1, 1998 to May 10, 2000, for status post partial synovectomy, status post left knee injury.

4.  Entitlement to a rating in excess of 30 percent from July 1, 2000 to September 26, 2001, for status post partial synovectomy, status post left knee injury.

5.  Entitlement to a rating in excess of 30 percent from November 1, 2003 to November 14, 2007, for status post partial synovectomy, status post left knee injury.

6.  Entitlement to a rating in excess of 30 percent from April 1, 2010 to October 25 2010, for status post partial synovectomy, status post left knee injury.

7.  Entitlement to a rating in excess of 30 percent on and after November 1, 2011, for status post partial synovectomy, status post left knee injury.

8.  Entitlement to a rating in excess of 10 percent from November 10, 1993 to April 27, 1998, for left knee degenerative joint disease, status post multiple surgeries.

9.  Entitlement to a rating in excess of 10 percent from July 1, 1998 to May 10, 2000, for left knee degenerative joint disease, status post multiple surgeries.

10.  Entitlement to a rating in excess of 10 percent from July 1, 2000 to September 26, 2001, for left knee degenerative joint disease, status post multiple surgeries.

11.  Entitlement to a rating in excess of 10 percent from November 1, 2003 to November 14, 2007, for left knee degenerative joint disease, status post multiple surgeries.

12.  Entitlement to a rating in excess of 10 percent from April 1, 2010 to October 25, 2010, for left knee degenerative joint disease, status post multiple surgeries.

13.  Entitlement to a rating in excess of 10 percent from on and after November 1, 2011, for left knee degenerative joint disease, status post multiple surgeries.

14.  Entitlement to a total rating based on individual employability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel

INTRODUCTION

The Veteran served on active military duty from August 1, 1991 to October 4, 1991. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming (RO).  For the sake of clarity, on November 10, 1993, the Veteran submitted a claim of entitlement to a rating in excess of 10 percent for his service-connected left knee disability.  This claim was denied in a September 1994 rating decision, after which the Veteran timely submitted a notice of disagreement.  The RO then readjudicated the Veteran's claim, continued the denial thereof, and issued an April 1995 statement of the case.  The Veteran filed a substantive appeal in October 1995, which was deemed untimely by the RO.  The substantive appeal and testimony provided by the Veteran at an October 1995 hearing were accepted as a new claim of entitlement to a rating in excess of 10 percent for his service-connected left knee disability.  The RO marked the date of this new claim as October 19, 1995.  This claim was adjudicated in a December 1996 rating decision.  Thereafter, the Veteran timely perfected an appeal.  In April 2011, after an extensive adjudicative history that need not be repeated here, the Board determined that the rating decision on appeal was the September 1994 rating decision, not the December 1996 rating decision.  Consequently, the Board effectively determined that the claim on appeal was the November 10, 1993 claim and, thus, the Board will address the claims as such herein.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected); Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (holding that, under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case).

Additionally, in an April 2011 remand, the Board determined that the evidence of record reasonably raised entitlement to a total rating based on individual unemployability (TDIU) and referred that issue to the RO in order for the RO to undertake all appropriate actions with respect to this claim.  Since then, the record did not indicate that any action was undertaken by the RO with respect to the reasonably raised claim of entitlement to TDIU.  The Board now finds that the claim of entitlement to TDIU is properly within its jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

Herein, the Board finds that the schedular ratings do not adequately contemplate the symptoms associated with the Veteran's service-connected left knee disabilities on and after April 1, 2010.  As such, the Board finds that remand for extraschedular consideration in the first instance is warranted for this time period.

The issue of entitlement to TDIU and the issue of whether an extraschedular rating is warranted on and after April 1, 2010 for the Veteran's service-connected left knee disabilities will be addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  From November 10, 1993 to October 19, 1995, the Veteran's service-connected status post partial synovectomy, status post left knee injury, was not manifested by severe recurrent subluxation or lateral instability.

2.  From October 19, 1995 to April 27, 1998, the Veteran's service-connected status post partial synovectomy, status post left knee injury, was assigned the maximum schedular rating.

3.  From July 1, 1998 to May 10, 2000, the Veteran's service-connected status post partial synovectomy, status post left knee injury, was assigned the maximum schedular rating.

4.  From July 1, 2000 to September 26, 2001, the Veteran's service-connected status post partial synovectomy, status post left knee injury, was assigned the maximum schedular rating.

5.  From November 1, 2003 to November 14, 2007, the Veteran's service-connected status post partial synovectomy, status post left knee injury, was assigned the maximum schedular rating.

6.  From April 1, 2010 to October 25, 2010, the Veteran's service-connected status post partial synovectomy, status post left knee injury, was assigned the maximum schedular rating.

7.  On and after November 1, 2011, the Veteran's service-connected status post partial synovectomy, status post left knee injury was assigned the maximum schedular rating.

8.  From November 10, 1993 to April 4, 1996, the Veteran's service-connected left knee degenerative joint disease, status post multiple surgeries, was manifested by extension to zero degrees and flexion to between 90 and 125 degrees.

9.  From April 4, 1996 to November 12, 1996, the Veteran's service-connected left knee degenerative joint disease, status post multiple surgeries, was manifested by extension to zero degrees and flexion to 30 degrees.

10.  From November 12, 1996 to April 27, 1998, the Veteran's service-connected left knee degenerative joint disease, status post multiple surgeries, was manifested by extension to zero degrees and flexion to 94 degrees.

11.  From July 1, 1998 to May 10, 2000, the Veteran's service-connected left knee degenerative joint disease, status post multiple surgeries, was manifested by a full range of motion.

12.  From July 1, 2000 to September 26, 2001, the Veteran's service-connected left knee degenerative joint disease, status post multiple surgeries, was manifested by extension to zero between seven (7) degrees and flexion to 120 degrees, with pain at 120 degrees.

13.  From November 1, 2003 to November 14, 2007, the Veteran's service-connected left knee degenerative joint disease, status post multiple surgeries, was manifested by extension to between five (5) and zero degrees, and flexion to between 80 and 130 degrees.

14.  From April 1, 2010 to October 25, 2010, the Veteran's service-connected left knee degenerative joint disease, status post multiple surgeries, was manifested by extension to zero degrees and flexion to 100 degrees.

15.  The evidence of record did not include any relevant evidence dated on and after November 1, 2011, demonstrating the severity of the Veteran's service-connected left knee degenerative joint disease, status post multiple surgeries.


CONCLUSIONS OF LAW

1.  From November 10, 1993 to October 19, 1995, a rating in excess of 20 percent for status post partial synovectomy, status post left knee injury, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (November 10, 1993 to October 19, 1995; 38 C.F.R. § 4.130, Diagnostic Code 5257 (November 10, 1993 to October 19, 1995).

2.  From October 19, 1995 to April 27, 1998, a rating in excess of 30 percent for status post partial synovectomy, status post left knee injury, is not available.  38 U.S.C.A. §§ 1155, 5107 (October 19, 1995 to April 27, 1998; 38 C.F.R. § 4.130, Diagnostic Code 5257 (October 19, 1995 to April 27, 1998).

3.  From July 1, 1998 to May 10, 2000, a rating in excess of 30 percent for status post partial synovectomy, status post left knee injury, is not available.  38 U.S.C.A. §§ 1155, 5107 (July 1, 1998 to May 10, 2000); 38 C.F.R. § 4.130, Diagnostic Code 5257 (July 1, 1998 to May 10, 2000).

4.  From July 1, 2000 to September 26, 2001, a rating in excess of 30 percent for status post partial synovectomy, status post left knee injury, is not available.  38 U.S.C.A. §§ 1155, 5107 (July 1, 2000 to September 26, 2001); 38 C.F.R. § 4.130, Diagnostic Code 5257 (July 1, 2000 to September 26, 2001).

5.  From November 1, 2003 to November 14, 2007, a rating in excess of 30 percent for status post partial synovectomy, status post left knee injury, is not available.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 5257 (November 1, 2003 to November 14, 2007).

6.  From April 1, 2010 to October 25 2010, a rating in excess of 30 percent for status post partial synovectomy, status post left knee injury, is not available.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 5257 (April 1, 2010 to October 25 2010).

7.  On and after November 1, 2011, a rating in excess of 30 percent for status post partial synovectomy, status post left knee injury, is not available.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 5257 (on and after November 1, 2011).

8.  From November 10, 1993 to April 4, 1996, a rating in excess of 10 percent for left knee degenerative joint disease, status post multiple surgeries, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (November 10, 1993 to April 4, 1996); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (November 10, 1993 to April 4, 1996).

9.  From April 4, 1996 to November 12, 1996, a rating of 20 percent, but not more, for left knee degenerative joint disease, status post multiple surgeries, is warranted.  38 U.S.C.A. §§ 1155, 5107 (April 4, 1996 to November 12, 1996); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (April 4, 1996 to November 12, 1996).

10.  From November 12, 1996 to April 27, 1998, a rating in excess of 10 percent for left knee degenerative joint disease, status post multiple surgeries, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (November 12, 1996 to May 11, 1998); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (November 12, 1996 to April 27, 1998).
11.  From July 1, 1998 to May 10, 2000, a rating in excess of 10 percent for left knee degenerative joint disease, status post multiple surgeries, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (July 1, 1998 to May 10, 2000); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (July 1, 1998 to May 10, 2000).

12.  From July 1, 2000 to September 26, 2001, a rating in excess of 10 percent for left knee degenerative joint disease, status post multiple surgeries, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (July 1, 2000 to September 26, 2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (July 1, 2000 to September 26, 2001).

13.  From November 1, 2003 to November 14, 2007, a rating in excess of 10 percent for left knee degenerative joint disease, status post multiple surgeries, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (November 1, 2003 to November 14, 2007).

14.  From April 1, 2010 to October 25, 2010, a rating in excess of 10 percent for left knee degenerative joint disease, status post multiple surgeries, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (April 1, 2010 to October 25, 2010).

16.  On and after November 1, 2011, a rating in excess of 10 percent for left knee degenerative joint disease, status post multiple surgeries, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (on and after November 1, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Prior to the final adjudication of the Veteran's above-captioned claims, the RO's August 2009 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's claims were then readjudicated in November 2011 and January 2013 supplemental statements of the case.  Additionally, the August 2009 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  This letter also informed him of the requisite regulatory criteria to obtain a higher rating and the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009). 

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded ample and meaningful opportunities to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There was no indication in the record that additional evidence relevant to the issues being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  Significantly, the Veteran submitted a supplemental statement of the case response form, dated in January 2013, wherein he indicated that he did not have any additional evidence to submit in support of his claims.

Additionally, during the pendency this appeal, the Veteran was afforded numerous VA examinations in order to ascertain the severity of his service-connected left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiners reviewed the Veteran's claims file, treatment records, and administered thorough clinical examinations, all of which allowed for fully-informed evaluations of the claimed disability.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's increased rating claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from August 1, 1991 to October 4, 1991.  In November 1993, the Veteran submitted a claim of entitlement to a rating in excess of 10 percent for a service-connected left knee disorder.  The extensive adjudicative history that followed will not be discussed in detailed here.  It is sufficient to state that the Board has previously remanded the Veteran's claims on five previous occasions for further development.  The most recent of these remands was dated in April 2011.  Therein, the Board directed the RO to (1) obtain VA treatment records pertaining to a June 2009 surgical procedure; (2) obtain a medical report from the Veteran's orthopedic attending, R. LaParade, M.D., received by the RO on September 22, 2009; (3) obtain employability slips dating from November 2007 to August 2009 that were presumably executed by Dr. LaParade or his designee; (4) obtain all VA treatment reports dated in and after September 2010, including those related to a "failed" medial collateral ligament reconstruction; and (5) afford the Veteran a VA examination in order to ascertain the severity of his service-connected left knee disability.  After the above actions had been accomplished, the Board instructed the RO to readjudicate the Veteran's claims and, if any benefit remained denied, remit the claims to the Board for further appellate review.

While the Veteran's claims were in remand status, the records specified in the April 2011 Board remand were obtained by the RO.  In a July 2011 rating decision, the RO granted entitlement to a separate 10 percent rating for degenerative joint disease, status post multiple surgeries, and assigned thereto an effective date of November 10, 1993.  The Veteran was then afforded an adequate VA examination in August 2011 to ascertain the severity of his service-connected left knee disability.  The RO readjudicated the Veteran's claims, continued the denial thereof, and then remitted the claims to the Board for further appellate review.  As such, the RO has substantially complied with the Board previous remand directives and, as such, a remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board will address the merits of the Veteran's claims herein.

As will be discussed in detail below, at present, a 20 percent rating has been assigned to the Veteran's service-connected status post partial synovectomy, status post left knee injury, from November 10, 1993 to October 19, 1995.  On and after October 19, 1995, a 30 percent rating has been assigned to the Veteran's service-connected status post partial synovectomy, status post left knee injury, with the exception of during periods wherein a temporary total rating has been assigned for convalescence or during a period wherein an extraschedular rating of 100 percent has been assigned.  Additionally, a 10 percent rating has been assigned on and after November 10, 1993 for the Veteran's service-connected left knee degenerative joint disease with limitation of flexion, status post multiple surgeries, also with the exception of during periods wherein a temporary total rating has been assigned for convalescence or during a period wherein an extraschedular rating of 100 percent has been assigned.  The periods of convalescence are as follows:  April 27, 1998 to July 1, 1998; May 10, 2000 to July 1, 2000; September 26, 2001 to November 1, 2003; November 14, 2007 to November 7, 2008; and October 25, 2010 to November 1, 2011.  The period wherein an extraschedular rating of 100 percent was assigned is November 7, 2008 to April 1, 2010.  The Veteran is seeking ratings in excess of those already assigned.

I.  Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  See Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).
In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21.  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

A.  Diagnostic Code 5257

Throughout the pendency of the appeal (November 10, 1993 to the present), the Veteran's service-connected status post partial synovectomy, status post left knee injury, has been assigned a rating pursuant to Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 percent evaluation is assigned for "slight" recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is assigned for "moderate" recurrent subluxation or lateral instability of the knee; and a maximum 30 percent evaluation is assigned for "severe" recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

1.  From November 10, 1993 to October 19, 1995

A 20 percent rating has already been assigned to the Veteran's service-connected status post partial synovectomy, status post left knee injury, from November 10, 1993 to October 19, 1995.  As such, in order for the maximum 30 percent rating to be warranted, the relevant evidence must demonstrate that the Veteran's status post partial synovectomy, status post left knee injury, was manifested by, or more nearly approximated, "severe" recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257; 38 C.F.R. § 4.7.  In determining whether this evidentiary standard has been met, the Board will consider the relevant evidence of record dated from November 10, 1992 to October 19, 1995.

From March 30 to April 1, 1993, the Veteran was hospitalized in order to undergo a repeat orthopedic surgery (partial lateral meniscectomy).  Upon admission, a physical examination demonstrated full motion of the left knee; no instability to varus or valgus stress; a negative McMurray test; a negative Lachman test; a negative anterior drawer test; a positive Apley's test in the lateral compartment; and lateral and anterior joint line pain.  Based on these findings, the initial impression was probable meniscal tear of the lateral meniscus of the left knee.  The Veteran underwent the surgical procedure on March 31, 1993 and was discharged the next day.  A March 31, 1993 VA operative report demonstrated that the Veteran had a history of left knee injuries and that he underwent arthroscopic left knee surgery at the age of 16.  At the time of the March 31, 1993 operation, the Veteran complained of knee pain and "locking," both related to a "twisting" injury.  The report then described the details of the surgical procedure, which the Veteran tolerated "very well."

The findings from a May 1993 magnetic resonance imaging (MRI) were reviewed during a September 27, 1993 appointment concerning the Veteran's left knee.  The May 1993 MRI showed two meniscus tears.  It was recommended that the Veteran undergo a repeat arthroscopic procedure.  During the appointment, the Veteran complained of "recurrent locking," especially when ascending stairs, and swelling, but no instability.  Manipulation of the Veteran's left knee during a physical examination revealed pain.  There was no laxity in either the Veteran's medial collateral or lateral collateral ligaments, and his posterior cruciate ligament was deemed "stable."  

According to an October 21, 1993 private emergency room report, the Veteran reported experiencing a "pop" in his left knee while ascending stairs.  He complained of pain and reported that his left foot was "tingling."  During a physical examination, the Veteran reported left foot numbness and an inability to lift his leg.  The Veteran was provided a long leg splint and crutches.

October 25 and 29, 1993 VA treatment reports, including an October 29, 1993 operative report, demonstrated a positive McMurray test.  However, there was no varus or valgus instability; a Lachman test was negative; and an anterior drawer test was negative.  The assessment was left knee meniscal tear; a repeat surgical procedure was performed on the Veteran's left knee on October 29, 1993.

A November 29, 1993 VA consultation sheet demonstrated that the Veteran was referred for physical therapy for his left knee with the specific goals of increasing left knee range of motion; increasing left quadriceps, hamstring, and ankle dorsiflexion strength; and improving gait pattern.

VA treatment reports dated on November 29, 1993 and January 10, 1994, demonstrated that the Veteran endorsed continued left knee "locking," but denied a new injury.  He reported undergoing a surgical procedure in October 1993 that did not discover any ligament tears or new cartilage tears.  A physical examination demonstrated a negative Lachman test; a negative anterior drawer test; a negative McMurray test; no evidence of effusion; stability to varus and valgus stress; well-healed surgical portals; positive jointline tenderness; and "grossly atrophied" quadriceps muscles.  The assessment was that the Veteran should pursue "continued aggressive [physical therapy] everyday."

On January 21, 1994, the Veteran underwent a VA examination in order to ascertain the severity of his left knee disability.  After providing a brief treatment history regarding his left knee, the Veteran stated that he was experiencing swelling, "locking up," and near-daily pain.  The Veteran stated that he was allergic to all anti-inflammatory medication and, thus, this was not a treatment option for him.  Without applying ice, the Veteran endorsed daily swelling, but he also stated that symptoms associated with his left knee were "somewhat better" with ice and Tylenol.  His left knee symptoms were worse with "any" walking or deep knee bending.  Upon physical examination, surgical scares were observed.  There was "some" medial and lateral jointline tenderness, but no effusion.  No ligamentous laxity was demonstrated, but testing was positive for axial loading.  A contemporaneous radiological examination of the Veteran's left knee demonstrated no joint effusion; no fractures; no degenerative or erosive arthropathy; normal mineralization; and no evidence of subluxation.  The impression was "radiographically, normal."  The VA examiner's assessment was "probable torn cartilage with the knee."

According to a March 14, 1994 VA treatment report, the Veteran complained of ongoing episodes of "locking up" and "giving out."  The pain associated with his left knee disability depending on his level of activity.  He endorsed "occasional" swelling.  Upon examination, no effusion or edema was observed.  The Veteran endorsed tenderness on the medial and lateral aspects of the joint ridge.  There was moderate crepitus with extension.  Lachman test and drawer sign were negative.  There was no instability to varus or valgus stress.  It was recommended that the Veteran undergo physical therapy.

A March 13, 1995 VA treatment report showed that the Veteran continued to complain of episodes of left knee "locking."  The Veteran also stated that he occasionally lost the ability to fully extend his left leg, but was able to "manipulate" it until full extension was restored.  A physical examination revealed left quadriceps atrophy and weakness.  The assessment was probably patellofemoral disease.

According to a June 12, 1995 VA treatment report, the Veteran endorsed increased pain since March 13, 1995, which was worse with activity.  As a result, the Veteran decreased his amount of activity.  The Veteran also endorsed increased episodes of locking.  During flexion, the Veteran noted a "popping release."  He also stated that he experienced increased difficulty ascending stairs.  A physical examination did not demonstrate effusion.  The Veteran endorsed tenderness in "multiple" places.  The examiner deemed the Veteran's left knee to be "stable," with a negative drawer sign, no apprehension, and range of motion from zero to 125 degrees; but noted mild patellar crepitus and "minimal pops" elicited during a McMurray test.  The Veteran was scheduled for another MRI, which was performed that day.  

The results of the MRI were reviewed in a June 19, 1995 VA treatment report.  The Veteran's complaints were noted as being continued pain; swelling; locking; popping; and "giving out," which were not improved.  Upon physical examination, the Veteran's left and right knees and thighs were considered symmetrical.  There was tenderness to palpation.  The MRI results demonstrated patellofemoral syndrome and no meniscal tear.  The assessment was patellofemoral syndrome with osteomalacia, posterior patella, and likely weakness of left vastus medialis obliquus.

A September 18, 1995 VA treatment report included a brief review of the Veteran's relevant medical history and his then current complaints, which consisted of swelling at night and locking.  A physical examination revealed no effusion; a range of motion described as "full"; no crepitation; mild tenderness on medial aspect of patella; and no laxity.

According to an October 2, 1995 VA treatment report, the Veteran appeared in order to review the results of a bone scan.  This bone scan revealed patellofemoral degenerative joint disease.  A physical examination was positive for peri-patella crepitus; medial, lateral, and anterior laxity; shifting; and locking.  The assessment was degenerative joint disease of the left knee.

Although not occurring during this time period, the Veteran provided testimony at an October 19, 1995 RO hearing that pertained to the left knee symptoms he experienced from November 10, 1993 to October 19, 1995.  As such, the Board will consider the relevant aspects of the Veteran's testimony with respect to the issue of whether a rating in excess of 20 percent is warranted for his service-connected status post partial synovectomy, status post left knee injury, from November 10, 1993 to October 19, 1995.  During the October 19, 1995 hearing, the Veteran endorsed difficulty with ascending stairs, prolonged standing, near-constant pain, and rising from a kneeling position.  He also endorsed "popping" noises, episodes of "locking up," and daily swelling.

In sum, the relevant evidence of record concerning the period from November 10, 1993 to October 19, 1995, first demonstrated that the Veteran's service-connected status post partial synovectomy, status post left knee injury, was manifested by instability on October 2, 1995.  Prior to October 2, 1995, despite the Veteran's reports that his left knee "gave out" on him and despite his use of a left knee brace, medical professionals consistently opined that the Veteran's left knee did not exhibit instability to varus and valgus stress.  Further, these medical professionals found that the Veteran's left knee was "stable" and/or that there was no evidence of subluxation.  On October 2, 1995, a VA medical professional detected medial, lateral, and anterior laxity, the severity of which was not characterized.  Based on the above, the Board finds more probative the clinical evidence of record, which did not demonstrate that the Veteran's status post partial synovectomy, status post left knee injury, was manifested by, or more nearly approximated, "severe" recurrent subluxation or lateral instability from November 10, 1993 to October 19, 1995.  38 C.F.R. § 4.71a, Diagnostic Code 5257; 38 C.F.R. § 4.7.  Consequently, a rating in excess of 20 percent from November 10, 1993 to October 19, 1995 for status post partial synovectomy, status post left knee injury, is not warranted.

Where the evaluation of a service-connected disability is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, where the applicable diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5257 is not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.

2.  On and After October 19, 1995

With the exception of November 10, 1993 to October 19, 1995, and the periods of time during which the Veteran's service-connected left knee disability, has been assigned either a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 or an extraschedular rating of 100 percent, a 30 percent rating has been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The specific periods of time during which the 30 percent rating is effective are as follows:  October 19, 1995 to April 27, 1998; July 1, 1998 to May 10, 2000; July 1, 2000 to September 26, 2001; November 1, 2003 to November 14, 2007; April 1, 2010 to October 25, 2010; and on and after November 1, 2011.

In a claim for an increased disability rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran's service-connected status post partial synovectomy, status post left knee injury, has been assigned the maximum available rating pursuant to Diagnostic Code 5257 for each of the periods after October 19, 1995 wherein a temporary total rating for convalescence or an extraschedular rating 100 percent has not been assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  As a higher schedular rating is not available, no further consideration will be undertaken pursuant to Diagnostic Code 5257 with respect to these periods.  AB, 6 Vet. App. at 38.

B.  Diagnostic Codes 5260 and 5261

Although the Veteran's service-connected status post partial synovectomy, status post left knee injury, has already been assigned various ratings pursuant to Diagnostic Code 5257, VA General Counsel opinions provide for separate evaluations for knee instability and knee arthritis in certain cases.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261; see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704  (1998) (if a disability rating under Diagnostic Code 5257 for instability of the knee is in effect, and there is x-ray evidence of arthritis, a separate rating for arthritis based on painful motion can be assigned under 38 C.F.R. § 4.59).

With the exception of during the periods of convalescence and during the period wherein a 100 percent extraschedular rating was assigned, a separate 10 percent rating has already been assigned to the Veteran's service-connected left knee degenerative joint disease, status post multiple surgeries, pursuant to Diagnostic Code 5010 and Diagnostic Code 5260, hyphenated as 5260-5010, throughout the pendency of this appeal.  As such, the Board will address whether a rating in excess of 10 percent is warranted for any distinct period during the pendency of this appeal under Diagnostic Code 5260 wherein a total rating for convalescence or a 100 percent extraschedular rating has not already been established.  See Hart, 21 Vet. App. at 509-510.
A separate (third) rating has not already been established for limitation of extension associated with the Veteran's service-connected left knee degenerative joint disease, status post multiple surgeries.  As such, pursuant to Diagnostic Code 5261, the Board will review the relevant evidence of record to ascertain whether a separate (third) rating is warranted for any distinct period wherein a total rating for convalescence or a 100 percent extraschedular rating has not already been established.  Id.; Schafrath, 1 Vet. App. at 594.

The specific periods of time during which the Board will assess (1) whether a rating in excess of 10 percent is warranted under Diagnostic Code 5260 and (2) whether a separate (third) rating is warranted under Diagnostic Code 5261, are as follows:  from November 10, 1993 to April 27 1998; from July 1, 1998 to May 10, 2000; from July 1, 2000 to September 26, 2001; from November 1, 2003 to November 14, 2007; from April 1, 2010 to October 25, 2010; and on and after November 1, 2011.

According to Diagnostic Code 5010, which concerns arthritis due to trauma that has been confirmed by x-ray, VA is to rate the disability at issue pursuant to Diagnostic Code 5003, which concerns degenerative arthritis confirmed by x-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

According to Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code(s), an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.

The regulations provide that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is evaluated as noncompensable if there is more than 45 degrees flexion and less than 10 degrees extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  Moreover, separate ratings for knee extension and flexion can be assigned.  See VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

1.  From November 10, 1993 to April 27 1998

On March 16, 1992, the Veteran underwent a VA examination during which he reported that his left knee was stiff with bending.  The examiner observed that the Veteran leaned to his left when walking and that he walked "stiffed legged" with respect to his left leg.  Upon physical examination, there was no swelling, his ligaments were intact, and a Lachman test was negative.  Further, the Veteran endorsed subpatella and infrapatella tenderness to palpation.  The Veteran also endorsed left knee pain with extension and flexion under resistance.  The examiner determined that the Veteran's flexion was limited by 20 degrees due to pain (i.e., flexion to 120 degrees).  The diagnoses were internal derangement and chondromalacia of the left knee.

According to an April 9, 1992 VA treatment record, the Veteran provided a brief description as to the inservice injury giving rise to his service-connected left knee disability.  Upon physical examination, the Veteran walked normally.  His deep tendon reflexes, strength, and distal and proximal muscles of his lower extremities were normal.  The examiner then indicated that when the Veteran performed "full" extension and flexion of the knee, "some" crepitance under the left patella was observed.  The Veteran's left knee range of motion was not provided in terms of degrees.

The Veteran was hospitalized from March 30 to April 1, 1993 in order to undergo a left knee surgery.  Prior to the March 31, 1993 surgery, a physical examination demonstrated a full range of left knee motion, with lateral and anterior jointline pain.  

A September 27, 1993 VA treatment report demonstrated that the Veteran complained of "recurrent locking" of his left knee, especially when ascending stairs.  He denied instability, but endorsed swelling.  Upon physical examination, there was "minimal effusion"; medial McMurray test was positive, but a lateral McMurray test only elicited pain; a negative Lachman test; no laxity in medial collateral or lateral collateral ligaments; "stable" posterior collateral ligament; patellofemoral pain with pressure; and no crepitance.  The range of the Veteran's left knee motion was not addressed.

According to October 25 and 29, 1993 VA treatment reports, the Veteran's range of left knee motion was from zero degrees of extension to 90 degrees of flexion.  A physical examination demonstrated a positive McMurray test; the presence of pain during patellofemoral compression/apprehension; no varus or valgus instability; a negative Lachman test; a negative anterior drawer sign; and weakness rated a 3 on a 5-point scale.  The Veteran underwent an arthroscopic procedure on his left knee on October 29, 1993.  A discharge report indicated that the Veteran's range of left knee motion was "full."

A November 29, 1993 VA treatment demonstrated that the Veteran complained of pain and "locking."  A physical examination demonstrated that his left knee range of motion was from zero degrees of extension to 90 degrees of flexion.

A VA physical therapy consultation, dated on November 29, 1993, demonstrated that the Veteran complained of "continuing pain," and locking during flexion after which he cannot straighten his leg.  It was recommended that the Veteran undergo physical therapy with several specific goals, including increasing his left knee range of motion.  Range of motion testing was not then administered.

On January 21, 1994, the Veteran underwent a VA examination.  After providing a brief recitation of his relevant medical history with respect to his left knee, a physical examination was administered.  This examination revealed small, non-tender surgical scars; "some" medial and lateral jointline tenderness; and no effusion.  With respect to the range of his left knee motion, the Veteran was able to "fully extend," and flex to 120 degrees.  There was no laxity, but testing was positive for axial loading.

A March 14, 1994 VA treatment report demonstrated that the Veteran endorsed continued left knee "locking," pain dependant on activity level, and occasional swelling.  A physical examination found no effusion or edema; tenderness of the medial and lateral aspects of joint ridge; and moderate crepitus with extension.  Range of motion testing demonstrated extension to zero degrees and flexion to 105 degrees.  The examiner also indicated that the Veteran's left knee had "full" range of motion, and then indicated the range of the Veteran's left motion was from zero degrees of extension to 125 degrees of flexion.

A March 13, 1995 VA treatment report demonstrated that the Veteran endorsed continued locking of his left knee, but less swelling following the October 29, 1993 arthroscopic surgery.  The Veteran also endorsed occasionally losing the ability to fully extend his left leg; however, he was able to restore full extension after "manipulation."  A physical examination demonstrated quadriceps atrophy and/or weakness.

According to a June 12, 1995 VA examination report, the Veteran reported increased pain since March 13, 1995, which was worse with activity.  He also report increased episodes of locking during flexion.  When the locked position "released," the Veteran reported a "popping."  Range of motion testing was administered during a physical examination, which demonstrated extension to zero degrees and flexion to 125 degrees.  This range of motion was characterized as "full."  

A September 18, 1995 VA treatment report concerning the Veteran's left knee demonstrated a "full" range of motion as a result of a physical examination.  The range of motion, in terms of degrees, was not provided.

On October 19, 1995, the Veteran provided testimony during an RO hearing as to the symptoms associated with his service-connected left knee disability.  The Veteran stated that he experienced near-constant pain and locking.  He also testified that he experienced difficulty ascending stairs and rising from a kneeling position.  Range of left knee motion was not specifically discussed.

An April 4, 1996 VA treatment report indicated that there was objective evidence that the Veteran was able to flex his left knee to 30 degrees.

An April 25, 1996 VA treatment report demonstrated that the Veteran complained of left knee locking.  During an assessment, the Veteran was instructed on how to perform "quad setting" and straight leg raising.  The Veteran was able to perform said exercises after the instruction.

According to a May 7, 1996 VA orthopedic clinic note, the Veteran endorsed occasional loud "snapping," occasional locking symptoms, and episodes of swelling above the knee.  Upon physical examination, the Veteran's left knee range of motion was "normal."

A VA operative report demonstrated that the Veteran underwent a left knee surgery on August 13, 1996.  Prior to the operation, a physical examination revealed pain upon palpation and during range of motion testing, compression testing, and stress testing.  The specific range of motion, including when pain started, in terms of degrees was not provided.

On November 12, 1996, the Veteran underwent a VA examination.  At the time of the examination, the Veteran endorsed pain and swelling in his left knee after about an hour of walking, but is able to continue with his activities "if he need[ed] to."  He also endorsed pain when ascending stairs, specifically located in his left patella, and when descending stairs, but to a lesser degree.  He complained of knee pain when he squatted or bent his knee passed 90 degrees.  He stated that he did not run due to his knee discomfort.  Range of motion testing demonstrated that the Veteran was able to extend his left knee to zero degrees and flex it to 94 degrees.

A March 6, 1998 private emergency room report demonstrated that the Veteran slipped on ice, his left knee "crumpled" beneath him, and he heard a "pop."  Upon physical examination, the Veteran was capable of 30 degrees of motion without pain.  The doctor did not indicate the beginning and end points for this 30 degrees of motion, but indicated that the Veteran was able to extend to "about 150" degrees and flex to 45 degrees "from there."  The Veteran endorsed pain and discomfort, but no "ballotable knee or an effusion."  No effusion was detected as a result of a radiological examination.  The assessment was a soft tissue injury, with concern for the Veteran's anterior cruciate ligament based on the mechanics of the fall.

A VA treatment report demonstrated that the Veteran appeared for a follow-up appointment on March 11, 1998.  Upon physical examination, the Veteran endorsed pain when attempting to bend his left knee.  The range of motion was not provided, to include as expressed in terms of degrees.  The doctor recommended that the Veteran utilize a splint for immobilization, but that it should be removed daily in order for the Veteran to work on his range of motion to "loosen up" his left knee.  According to March 30, 1998 VA treatment reports, the Veteran remained in a splint.  He was referred for physical therapy to improve muscle strength and range of motion.  A March 30, 1998 VA kinesiotherapy evaluation demonstrated that the Veteran exhibited full left knee extension, passively, but was limited to four (4) degrees of flexion.  The therapist stated that the Veteran was not able to tolerate any type of active or passive range of motion in his left knee.  He was provided instruction on various exercises that he was unable to reproduce during the evaluation.

In an April 17, 1998 letter, the Veteran reported that he slipped on a patch of ice or snow on March 6, 1998.  The Veteran stated that his left leg "buckled" when he attempted to avoid falling.  Immediately afterwards, the Veteran reported that his left knee began to swell and locked up in a straight position.  He stated that he was seen at an emergency room at which time a doctor determined that his range of left knee motion was to four (4) degrees of flexion.

An April 20, 1998 VA treatment report demonstrated that the Veteran continued to wear a left leg splint.  It was observed that the Veteran demonstrated "very little motion without pain in the [left] knee."  There was no instability or effusion, but "a lot" of pain upon examination.

A VA operative report demonstrated that the Veteran underwent a surgical procedure to his left on April 27, 1998.  While the Veteran was under anesthesia, the surgeon manipulated the Veteran's left knee through range of motion testing, finding a "fair amount" of muscular tightness in the leg, and that there was a "waxy" feel to the Veteran's knee.  Through the range of motion, no mechanical locking was observed.  The surgeon indicated that the Veteran needed to be encouraged to increase his range of motion immediately following getting off crutches tomorrow.

From November 10, 1993 to April 4, 1996, the evidence of record demonstrated that the Veteran's service-connected left knee disability was consistently manifested by extension to zero degrees, and flexion ranging from 90 to 125 degrees.  When these findings are applied to the criteria set forth in Diagnostic Codes 5260 and 5261, the Board finds that a noncompensable rating results for both extension and flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Given that a noncompensable rating results from the application of the relevant range of motion diagnostic codes, a 10 percent rating is for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  As such, the Board finds that a rating in excess of the already assigned 10 percent rating is not warranted from November 10, 1993 to April 4, 1996.

The Board will also consider whether this case presents other evidence that would support a higher rating from November 10, 1993 to April 4, 1996, on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal system is primarily the inability, due to damage in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements"), 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  
From November 10, 1993 to April 4, 1996, there was no medical evidence to show that pain or flare-ups of pain, supported by objective findings, results in additional limitation of motion of the left knee to a degree that would support a rating in excess of 10 percent, nor does the evidence show such additional limitation of motion due to fatigue, weakness, incoordination or any other sign or symptoms attributable to the left knee disabilities.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261; Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011) (holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  Further, the Board finds that the disability picture did not more nearly approximate the criteria for a higher rating under the applicable diagnostic codes.  38 C.F.R. §§, 4.7, 4.71a, Diagnostic Code 5260, 5261.  Accordingly, an evaluation in excess of 10 percent from November 10, 1993 to April 4, 1996 for the Veteran's service-connected left knee disability is not warranted based on functional loss.

From April 4, 1996 to November 12, 1996, the evidence of record demonstrated left knee extension to zero degrees and flexion to 30 degrees.  In applying these findings to the criteria of Diagnostic Codes 5260 and 5261, the Board finds that a 20 percent rating for limitation of flexion, but not more, is warranted.  The evidence of record during this time period did not demonstrate any functional limitations beyond the limitation in range of motion described.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  Consequently, a rating in excess of 20 percent for the Veteran's service-connected left knee disability is not warranted based on function loss from April 4, 1996 to November 12, 1996.

From November 12, 1996, to April 27, 1998, the evidence of record demonstrated that the Veteran exhibited left knee extension to zero degrees and flexion to 94 degrees.  Both of these measurements resulted in a noncompensable rating when applied to the criteria of Diagnostic Codes 5260 and 5261.  As such, the Board finds that a rating in excess of 10 percent from November 12, 1998 to April 27, 1998 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.
In making this determination, the Board acknowledges the presence of evidence demonstrating that the Veteran injured his left knee on March 6, 1998 as a result of slipping on ice.  The Veteran immediately sought treatment in an emergency room.  From March 6, 1998 to April 27, 1998, the evidence demonstrated that the Veteran's left leg was immobilized in a splint.  There was no indication that the March 6, 1998 injury resulted from or was made worse by his service-connected left knee injury.  As such, the Board finds that the left knee symptoms experienced by the Veteran from March 6, 1998 to April 27, 1998 will not be considered as part of his service-connected left knee disability.

Additionally, the evidence of record from November 12, 1996 to April 27, 1998, did not demonstrate any functional limitations beyond the limitation in range of motion described.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  Consequently, a rating in excess of 10 percent for the Veteran's service-connected left knee disability is not warranted based on function loss from November 12, 1996 to April 27, 1998.

2.  From July 1, 1998 to May 10, 2000

VA treatment reports dated on November 6 and 9, 1998 demonstrated that the Veteran complained of pain and swelling his left knee and lower left leg.  A physical examination demonstrated that the Veteran exhibited "full" left knee motion on both occasions.  He endorsed tenderness to palpation, more so on November 9 than November 6.  His ligaments were stable and there was no effusion.  The remainder of each examination was deemed "unremarkable."

A March 14, 2000 private radiological examination of the Veteran's left knee revealed no fractures of dislocation.  There was no joint effusion and normal bony mineralization.  No significant changes were observed since March 6, 1998.

A March 21, 2000 VA treatment report demonstrated that the Veteran reported accidently missing a step and falling, hitting the front of his left knee.  Upon examination, the Veteran was wearing a left knee immobilizer.  The Veteran endorsed tenderness over the patella and lateral joint space, but there was no swelling.  His knee was of normal color and temperature.  There was no contusion.  The Veteran exhibited a "limited" range of left knee motion secondary to "discomfort."  The assessment was contusion, possible inflammation of the patellar tendon, and knee sprain.

According to an April 3, 2000 VA treatment report, the Veteran reiterated the circumstances of the fall due to a missed step.  The doctor observed no left knee effusion and the Veteran's left knee ligaments "felt" stable upon clinical examination.  Range of motion testing demonstrated extension to zero degrees and flexion to 30 degrees, limited by guarding.  The Veteran was referred for physical therapy in order to increase his range of motion.

On May 8, 2000, the Veteran appeared for a follow-up examination.  Range of motion testing demonstrated extension to zero degrees and flexion to 30 degrees.  The Veteran endorsed continued pain in the back of his knee.  The Veteran was scheduled for an MRI.

According to the November 6 and 9, 1998 VA treatments reports, the Veteran exhibited a full range of left knee motion.  Although the Veteran's left knee range of motion was not provided in terms of degrees, the Board accepts doctor's characterization as meaning extension to zero degrees and flexion to 140 degrees, which is the full range of motion for a knee.  See 38 C.F.R. § 4.71, Plate II; see generally, Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997) (holding that mental health professionals are presumed to know and take into account the Diagnostic and Statistical Manual for Mental Disorders -IV criteria in diagnosing posttraumatic stress disorder).  A full range of motion, when applied to the criteria of Diagnostic Codes 5260 and 5261, yields a noncompensable rating for both flexion and extension.  When a noncompensable rating results from the application of the relevant range of motion diagnostic code(s), a 10 percent rating is warranted based on the presence of arthritis for each major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  As such, the Board finds that a rating in excess of 10 percent is not warranted from July 1, 1998 to May 10, 2000.

The evidence of record from July 1, 1998 to May 10, 2000, did not demonstrate any functional limitations beyond the limitation in range of motion described.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  Consequently, a rating in excess of 10 percent for the Veteran's service-connected left knee disability is not warranted based on function loss from July 1, 1998 to May 10, 2000.

In making the above determination, the Board acknowledges that the Veteran injured his left knee due to accidentally missing a step and striking his left knee on or about March 21, 2000.  As a result of this injury, the Veteran's left knee exhibited a "limited" range of motion until April 3, 2000, at which time the Veteran was able to extend to zero degrees and flex to 30 degrees.  Despite the obvious severity of the Veteran's left knee symptoms due to this injury, there was no indication in the record that the Veteran's knee injury was caused or made worse by his service-connected left knee disability.  As such, the symptoms flowing from that injury will not be considered by the Board herein as part of his service-connected left knee disability.

3.  From July 1, 2000 to September 26, 2001

According to an August 10, 2000 letter from a private physical therapist, an evaluation of the Veteran's left knee revealed minimal objective findings.  However, the Veteran reported acute pain and dysfunction of his left knee without further elaboration.  The Veteran also reported "severe localized swelling."  

On August 25, 2000, the Veteran underwent a VA examination to assess the severity of his service-connected left knee disability.  At the time of the examination, the Veteran complained of "constant" pain, as well as constantly feeling as if "someone is digging in his knee."  He endorsed nightly swelling to varying degrees based on his level activity that day, and "flare-ups" of intense pain once every three days, during he stated that he need to sit for several hours.  He stated that he had difficulty ascending stairs.  He treated his symptoms with ice.  The Veteran also endorsed instability and giving away.  At the time of this examination, the Veteran was a stay-at-home dad.  He was unable to continue working as a truck driver due, in part, to his left knee disability.  He stated that he was unable to drive a vehicle with a clutch, jump, or run because of knee pain.  Upon physical examination, the Veteran's left thigh was one inch smaller in circumference than his right thigh.  There was no left knee crepitus or edema.  The knees appeared symmetrical.  Range of motion testing demonstrated left knee extension to 120 degrees, with pain at 120 degrees, and extension to zero degrees.  After discussing other clinical findings not relevant here, the examiner rendered a diagnosis of status post left knee injury with chronic pain.

According to a September 27, 2000 VA treatment report, the Veteran reported increased frequency of swelling, and that he could not use his left leg to depress the clutch on the pickup truck he was driving.  He reported continued instances of locking in certain positions, and endorsed instability.  The Veteran was wearing a custom brace with stabilizers.  A physical examination demonstrated swelling.  Range of motion was full flexion and extension with pain.

A December 11, 2000 VA treatment report showed that the Veteran described an injury to his left knee during the previous weekend.  Specifically, the Veteran stated that his foot slipped in the snow and ice, twisting his knee, and "popped."  The Veteran endorsed "exquisite" left knee pain and increased swelling.  No range of motion testing was administered.  The assessment was chronic knee pain and laxity, with possible new cartilage damage to the medial and lateral meniscus.

On January 8, 2001, the Veteran appeared for a follow-up appointment subsequent to his December 2000 injury.  The Veteran indicated that he felt "something rolling around" in his left knee, which was in a brace at the time of the appointment.  He seemed to have good collateral and cruciate ligament function.  His quadriceps muscles were working "okay," and he exhibited "pretty good motion" with no swelling.  The Veteran was referred for evaluation in order to development a new treatment plan.

An August 15, 2001 VA treatment report demonstrated that the Veteran complained of left knee pain and instability.  He reported that he had been wearing a left knee brace.  Range of motion testing demonstrated extension to seven (7) degrees and flexion to 125 degrees.

From July 1, 2000 to August 15, 2001, the evidence of record demonstrated that the Veteran's service-connected left knee disability was manifested by extension to zero degrees and flexion to 120 degrees, with pain at 120 degrees.  These findings result in noncompensable ratings pursuant to Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Given that noncompensable ratings result from the application of the relevant range of motion diagnostic codes, a 10 percent rating is assignable under Diagnostic Code 5003 from July 1, 2000 to August 15, 2001.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Consequently, the Board finds that a rating in excess of 10 percent is not warranted from July 1, 2000 to August 15, 2001, based on limitation of extension or flexion of the Veteran's service-connected left knee disability.

The August 15, 2001 VA treatment report demonstrated that the Veteran's service connected left knee disability was limited to extension to seven (7) degrees.  Pursuant to Diagnostic Code 5261, limitation of extension to between 5 and 10 degrees warrants a 10 percent rating, but not more.  As such, even when considering the limitation of extension, the Board finds that a rating in excess of 10 percent is not warranted based on limitation of motion from August 15, 2000 to September 26, 2001.

The evidence of record from July 1, 2000 to September 26, 2001, did not demonstrate any functional limitations beyond the limitation in range of motion described.  Indeed, the August 25, 2000 VA examiner noted that the Veteran could flex his left knee to 120 degrees, and that pain started at 120 degrees.  Further, during the August 25, 2000 VA examination, the Veteran reportedly experienced flare-ups once every three days.  During these flare-ups, the Veteran stated that he needed to sit for several hours in order to alleviate the symptoms, which he said consisted of "intense pain."  He did not endorsed any decrease in the normal working movements of the body such as excursion, strength, speed, coordination, or endurance during these flare-ups.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  Consequently, a rating in excess of 10 percent for the Veteran's service-connected left knee disability is not warranted based on function loss from July 1, 2000 to September 26, 2001.

In making this decision, the Board acknowledges the presence of evidence during this period of time demonstrating that the Veteran injured his left knee just prior to December 11, 2000.  The Veteran reported that the slipped on snow or ice, twisted his knee, and heard a "pop."  Although occurring during this period, there was no indication that the symptoms associated with this injury were caused or made worse by the Veteran's service-connected left knee disability.  Consequently, the Board will not consider the symptoms originating from the Veteran's December 2000 injury in determining the appropriate rating for his service-connected left knee disability.

4.  From November 1, 2003 to November 14, 2007

On March 31, 2004, the Veteran was approximately 18-months past posterior lateral collateral ligament reconstruction and anterior cruciate ligament reconstruction, which was necessary due to a re-injury of the Veteran's left knee consequent to slipping off a ladder.  He complained of pain and swelling, but denied instability.  Upon examination, there was no effusion.  Range of motion testing demonstrated extension to zero degrees and flexion to 130 degrees, without pain.  There Veteran endorsed tenderness upon palpation.  After a contemporaneous radiological examination, the assessment was medial collateral ligament sprain and plica tenderness.  The treatment plan was to gently rehabilitate.

On May 8, 2005, the Veteran underwent a VA examination to assess to severity of his service-connected left knee disability.  After describing the inservice injury that gave rise to the disability and the immediate symptoms and treatment thereafter, a physical examination was administered.  The examiner observed that the Veteran's gait was normal.  Range of motion testing demonstrated that the Veteran was able to extend his left knee to 5 degrees and flex to 80 degrees.  Ligamentous examination was stable to both varus and valgus stress testing.  Lachman test and anterior and posterior drawer signs were negative.  There was no effusion.  His left quadriceps was 2.5 centimeters smaller in circumference when compared to his right quadriceps.  After a discussion of additional clinical findings that are not relevant here, the assessment was status post multiple surgeries to his left knee, with continuing degenerative changes, with decreased range of motion.  The examiner then stated that the Veteran had "significant" deformity of the left knee, with limited range of motion, which will likely require total arthroplasty at some point in the future.

In an August 22, 2006 addendum to the May 8, 2005 examination report, the examiner opined that the Veteran experienced subjective signs of pain, painful motion, weakness, fatigueability, and incoordination of the left knee.  The examiner stated that the Veteran's service-connected left knee caused significant limitation, including pain that would "aggravate functional ability."  The examiner then opined that flare-ups are likely to occur and that, with repeated use, it was likely that flare-ups would worsen.  The examiner also opined that the Veteran's service-connected left knee disability resulted in marked interference with employment, especially given his extension to 5 degrees and flexion to 80 degrees.

On July 5, 2007, the Veteran underwent a VA examination to ascertain the severity of his service-connected left knee.  At the time of the examination, the Veteran complained of chronic pain that he rated a four or five on a 10-point scale.  He also complained of intermittent stiffness; daily swelling, mainly at night; and intermittent giving away.  The Veteran stated that he experienced stiffness if he sat for greater than two hours and was unable to stretch his leg.  He endorsed weakness that limited his ability to operate a vehicle's clutch.  He reported nightly flare-ups of pain registering 10 on 10-point scale.  The Veteran stated that these flare-ups would sometimes last all night, and that he did not want to get out of bed during a flare-up.  With respect to functional loss, the Veteran stated that he was unable to flex his left knee greater than 90 degrees and walked with a significant limp during a flare-up.  The Veteran treated his left knee symptoms with regular icings and taking Aleve.  He did not use a device to assist with ambulation, but wore a brace approximately two times per week when engaging in an activity such walking all day in a mall.  The Veteran stated that he could walk for approximately about a quarter of a mile before experiencing swelling.  He Veteran acknowledged several minor left knee injuries since the last VA examination.  With respect to an occupation, the Veteran was not working at the time of the examination, but stated that he earned his associates degree in education.  He was independent in his activities of daily living, but experienced difficulties with ascending stairs and kneeling.  With respect to hobbies, the Veteran stated that he coached wrestling, but was unable to perform the maneuvers.  He was, however, capable of standing on the sidelines.  A typical day according to the Veteran consisted of being outside with his children or walking in his yard.  He stated that he did not like to sit still.  How active he was during the day determined the severity of the flare-up that evening.  He claimed that the most problematic aspect of his left knee was the limited range motion and not being able to kneel.

After a radiological evaluation was administered, range of motion testing elicited no significant crepitus or popping.  Flexion of the left knee was limited to 115 degrees, with pain from 100 to 115 degrees.  Extension was to zero degrees, with pain from 
-5 to zero degrees.  With repetitive range of motion testing, the Veteran complained of increased pain, but no further limitation of motion was observed as the Veteran was still able to flex to 115 degrees with no loss in strength.  Strength, as determined by the examiner, was 5 on a 5-point scale both before and after repetitive range motion testing.  The Veteran was able to perform three "half-squats" with his left knee at 90 degrees of flexion, after which he complained of increased pain, but no changes in his range of motion or strength.  His gait was mildly antalgic and did not change after repetitive range of motion testing.  After additional clinical testing no relevant herein, the diagnosis was degenerative arthritis, left knee, post-operative multiple surgeries.

A July 27, 2007 VA treatment report demonstrated that the Veteran complained of continued pain, which increased with swelling, over the past several weeks and months.  

During a September 19, 2007 VA orthopedic clinic appointment, the Veteran reported that, on August 1 (presumably 2007), he slipped while descending stairs resulting in a valgus injury to his left knee.  Since then, the Veteran endorsed an inability to walk with a left knee immobilizer due to pain.  He also endorsed a sensation of instability when not wearing the brace.  Upon physical examination, the Veteran's left knee was stable to valgus stress; his left knee medial compartment opening was significantly more when compared to his right knee; stable during posterior drawer testing; significant guarding during anterior drawer testing, but his left knee appeared to be stable.  After imaging studies of the Veteran's left knee were administered, the impressions were chronic medial collateral ligament tear; status post open posterolateral equine reconstruction; and status post proximal tibial opening wedge osteotomy.

On September 24, 2007, the Veteran underwent an imaging study of his left knee.  This study demonstrated no effusion; evidence of previous surgical intervention, including hardware; laxity in the medial and lateral collateral ligaments with valgus and varus stress; and no fractures of dislocations.  The impressions were laxity of medial and lateral collateral ligaments and post operative changes.

On November 13, 2007, the Veteran underwent a pre-operative history and physical examination.  The resulting report demonstrated that the Veteran was scheduled to undergo left knee medial collateral ligament reconstruction, with Achilles tendon allograft, the next day.  The Veteran's relevant history of symptoms and treatment was briefly described.  It was then noted that the Veteran presented for treatment two months prior, at which time he complained of medial left knee pain subsequent to slipping and falling down "some" stairs.  Following that injury, the Veteran endorsed an inability to ambulate without the use of a knee immobilizer.  The Veteran reported that walking more than approximately 20 feet was very painful.  He also endorsed left knee instability, and stated that his left knee gave out "quite often."  He presented on this occasion with complaints of a nodule or bony prominence over the lateral aspect of his distal left knee, just lateral to the tibial tubercle.  Upon physical examination, the Veteran's left leg was noticeably smaller than his right leg.  There was a noticeable bony prominence just distal to his lateral tibial plateau of unknown significance that was very painful to palpation.  The Veteran's left knee was very tender to palpation in the medial and lateral jointlines, lateral greater than medial.  He exhibited pain upon range of motion testing, specifically with valgus stress.  His left knee showed "good" extension and flexion, with a range of motion from zero degrees to greater than 110 degrees.  His left knee medial compartment opened significantly more than his right knee.  The Veteran's left knee was stable to posterior drawer testing, but he significantly guarded with anterior drawer testing, although his left knee appeared stable.  Strength was determined to be 5 on a 5-point scale.  After reviewing the imaging studies from September 2007, the assessment was "most likely" a chronic medial collateral ligament tear, with instability and pain.

From November 1, 2003 to November 14, 2007, the evidence of record demonstrated that the Veteran's service-connected left knee disability was manifested by extension to between five (5) and zero degrees, and flexion to between 80 and 130 degrees.  These findings result in noncompensable ratings pursuant to Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Given that noncompensable ratings result from the application of the relevant range of motion diagnostic codes, a 10 percent rating is assignable under Diagnostic Code 5003 from November 1, 2003 to November 14, 2007.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Consequently, the Board finds that a rating in excess of 10 percent is not warranted from November 1, 2003 to November 14, 2007, based on limitation of extension or flexion of the Veteran's service-connected left knee disability.

As a result of the May 8, 2005 VA examination, the Veteran's range of left knee motion was determined to be extension to 5 degrees and flexion to 80 degrees.  In the August 22, 2006 addendum, the VA examiner opined that the Veteran experienced subjective signs of pain, painful motion, weakness, fatigueability, and incoordination of the left knee.  The examiner also stated that the Veteran's service-connected left knee disability caused significant limitation, including pain that would "aggravate functional ability."  The examiner then opined that flare-ups were likely to occur and that, with repeated use, it was likely that flare-ups would worsen.  The examiner did not describe any additional functional limitation with any degree of specificity.  Further, the examiner did not state if and to what extent the Veteran's range of left knee motion was additionally limited by repetitive use, during flare-ups, or due to symptoms associated with the Veteran's left knee disability.  Additionally, the examiner stated that flare-ups were "likely" to occur, but did not opine as to whether the Veteran's left knee disability was actually productive of flare-ups.  As such, the Board finds that the May 8, 2005 VA examiner's opinion, with addendum, is not adequate for purposes of ascertaining the appropriate rating with respect to additional functional loss.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  

The July 5, 2007 VA examiner determined that the Veteran's range of left knee motion was from zero degrees of extension to 115 degrees of flexion.  However, the examiner also noted that the Veteran experienced pain from 100 to 115 degrees of flexion.  There was no indication that the Veteran experienced any other functional loss due to other symptoms other than pain, including fatigue, weakness, incoordination or any other sign or symptoms attributable to the left knee disability.  The Veteran reported that he experienced flare-ups and that, during these flare-ups, the he was only able to flex his left knee to 90 degrees.  Even when considering the Veteran's range of motion to be from zero degrees of extension to 90 degrees of flexion, when applied to the criteria of Diagnostic Codes 5260 and 5261, a noncompensable rating still results.  Further, Board finds that the Veteran's disability picture with respect to his left knee did not more nearly approximate the next higher rating even when considering the demonstrated additional limitation motion due to pain and the Veteran's assertions of symptoms during a flare-up.  As such, the Board finds that a rating in excess of 10 percent for the Veteran's left knee disability is not warranted based on additional functional limitation as demonstrated during the July 5, 2007 VA examination.  Id.

The evidence of record from November 1, 2003 to November 14, 2007, did not otherwise demonstrate instances of functional limitations beyond the limitation in range of motion described.  The Veteran did not complain of, and the evidence of record did not support finding, any decrease in the normal working movements of the body such as excursion, strength, speed, coordination, or endurance during flare-ups, beyond the limitation of motion already described.  Indeed, the Veteran's left knee strength was twice assessed to be 5 on a 5-point scale.  Consequently, a rating in excess of 10 percent for the Veteran's service-connected left knee disability is not warranted based on function loss from November 1, 2003 to November 14, 2007.  Id.


5.  From April 1, 2010 to October 25, 2010

A May 20, 2010 VA treatment demonstrated that the Veteran's "problem" with his left knee was a "failed" medial collateral ligament reconstruction surgery.  No new objective clinical evidence was obtained, but the doctor noted that the Veteran's left knee was unstable.

According to a September 8, 2010 private treatment report, the Veteran's chief complaint was left knee pain.  After detailing the Veteran's relevant medical history, a physical examination was administered.  During this examination, strength of his left lower extremity was assessed to be 5 on a 5-point scale for, in pertinent part, knee flexion and extension.  Range of motion testing demonstrated left knee extension to zero degrees and flexion to 100 degrees.  His knee was stable to anterior and posterior drawer testing.  Lachman testing was negative, and he exhibited negative lateral opening with varus stress.  Valgus stressing was positive, with widening of the medial compartment and pain.  Palpation elicited pain over his medial femoral condyle, but normal patellar mobility was noted.  There was no jointline tenderness to palpation, no catching, no locking, and his left knee was negative for "pivot-shift."  Following a radiological examination, the impression was left knee medial collateral ligament reconstruction tear; likely superficial medial collateral ligament off of the femur.  With respect to treatment options, the Veteran elected to undergo a revision reconstructive surgery, which the doctor stated would require extensive physical therapy, including twice per day for the first 10 days following the surgery at a minimum.

An October 25, 2010 private treatment report demonstrated that the Veteran underwent a pre-operative assessment.  The Veteran's complaints consisted of "significant" medial-sided pain that "catches" and "pops."  He rated his baseline pain as 6 on a 10-point scale, with 10 on a 10-point scale at his pain's worst.  He also endorsed instability with medial gapping.  The assessment was medial collateral insufficiency, status post medial collateral ligament reconstruction.  Revision reconstructive surgery with allograft was scheduled for the next day.

From April 1, 2010 to October 25, 2010, the evidence of record demonstrated that the Veteran's service-connected left knee disability was manifested by extension to zero degrees and flexion to 100 degrees.  These findings result in noncompensable ratings pursuant to Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Given that noncompensable ratings result from the application of the relevant range of motion diagnostic codes, a 10 percent rating is assignable under Diagnostic Code 5003 from April 1, 2010 to October 25, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Consequently, the Board finds that a rating in excess of 10 percent is not warranted from April 1, 2010 to October 25, 2010, based on limitation of extension or flexion of the Veteran's service-connected left knee disability.

The evidence of record from April 1, 2010 to October 25, 2010, did not demonstrate any functional limitations beyond the limitation in range of motion described.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  In fact, the Veteran's left knee strength was rated 5 on a 5-point scale on September 8, 2010.  Consequently, a rating in excess of 10 percent for the Veteran's service-connected left knee disability is not warranted based on function loss from April 1, 2010 to October 25, 2010.

6.  On and after November 1, 2011

The record did not include any relevant evidence dated on and after November 1, 2011.

In the most recent remand, dated in April 2011, the Board specifically directed the RO to attempt to obtain all of the Veteran's relevant VA treatment records dated since September 2010.  Consequent to this directive, the RO submitted requests for the Veteran's treatment records to VA medical facilities in Salt Lake City, Utah; Minneapolis, Minnesota; Black Hills, North Dakota; Eastern Colorado; and Cheyenne, Wyoming, but to no avail.  Each request resulted in a response of "no progress notes found."  Despite the RO's lack of success in obtaining records since September 2010, the RO substantially complied with the Board's remand directive by undertaking the actions as described and, thus, no remand for corrective action is required.  Stegall, 11 Vet. App. at 271.  It is ultimately the Veteran's responsibility to obtain and submit any relevant evidence in support of his claim.  The Veteran submitted a supplemental statement of the case response form, dated January 15, 2013, wherein he indicated that he had no additional evidence to submit in support of his claim.

Given that the record did not include relevant evidence dated on or after November 1, 2011, there exists no basis upon which to award the Veteran a rating in excess of 10 percent for his service-connected left knee disability during this period.  As such, a rating in excess of 10 percent on and after November 1, 2011 for the Veteran's service-connected left knee disability is not warranted.

In making this determination, the Board acknowledges that the Veteran was afforded a VA examination on August 25, 2011, pursuant to the Board's April 2011 remand.  This examination occurred during a period of convalescence for which the Veteran has already been assigned a 100 percent rating.  See 38 C.F.R. § 4.30.  As such, clinical findings derived from that examination are contemplated in a temporary total evaluation stretching to November 1, 2011, and, thus, are inapplicable to the period on and after November 1, 2011.

C.  Other Potentially Applicable Diagnostic Codes

The Board also considered the Veteran's claims under other potentially applicable diagnostic codes throughout the pendency of this appeal.  Schafrath, 1 Vet. App. at 595.  However, there was no evidence of, or the relevant diagnostic codes did not provide a rating in excess of the ratings already granted for, genu recurvatum; removal of the semilunar cartilage; dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion; knee ankylosis; or malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  Thus, an evaluation in excess of the ratings already assigned for the Veteran's service-connected left knee disability is not warranted under these diagnostic codes.


II.  Extraschedular Rating

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  As such, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Preliminarily, the Board observes that the Veteran's claim was previously referred to the VA Director of Compensation and Pension Service in order to obtain an advisory opinion as to the Veteran's entitlement to an extraschedular rating.  In a June 2010 opinion, the Director opined that the Veteran was entitled to an extraschedular rating of 100 percent from November 7, 2008 to April 1, 2010.  In a November 2010 rating decision, the RO effectuated the Director's opinion, granting a 100 percent rating from November 7, 2008 to April 1, 2010 on an extraschedular basis.  As the maximum rating has already been assigned, no further extraschedular consideration is required from November 7, 2008 to April 1, 2010.  

Additionally, as discussed throughout this decision, the Veteran was also granted several periods of temporary 100 percent ratings for convalescence prior to November 7, 2008.  These rating are from April 27, 1998 to July 1, 1998; May 10, 2000 to July 1, 2000; September 26, 2001 to November 1, 2003; and November 14, 2007 to November 7, 2008.  As the maximum rating has already been assigned during these periods, no further extraschedular consideration is required.

Given that the Veteran's increased rating claim has been remitted to the Board, the Board is obligated address whether the Veteran is entitled to an extraschedular rating from November 10, 1993 to November 7, 2008, and/or on and after April 1, 2010 during periods of time wherein a temporary total rating has not already been assigned.

A.  From November 10, 1993 to November 7, 2008

The Board finds that the Veteran's disability picture from November 10, 1993 to November 7, 2008 (excluding periods wherein a temporary total rating for convalescence has already been assigned) is not so unusual or exceptional in nature as to render the schedular ratings inadequate.  The Veteran's service-connected left knee disability was evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, and 5621, the collective criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  

From November 10, 1993 to November 7, 2008, the evidence demonstrated that the Veteran's left knee disability was manifested by near-constant pain; arthritis, which resulted in varying degrees of limitation of extension and flexion; tenderness; swelling; episodic locking; subjective reports of giving out; crepitus; and symptoms deemed to be moderate to severe instability.  The Veteran endorsed difficulty with ascending stairs, prolonged walking, and deep knee bends.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability picture is adequately represented by already assigned schedular ratings.  Accordingly, the schedular evaluations are adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 5257, 5260, 5261; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Additionally, from November 10, 1993 to November 7, 2008, the Veteran underwent several left knee surgical procedures for which he received adequate compensation.  Specifically, temporary total ratings for convalescence were assigned from April 27, 1998 to July 1, 1998; May 10, 2000 to July 1, 2000; September 26, 2001 to November 1, 2003; and November 14, 2007 to November 7, 2008.  See 38 C.F.R. § 4.30. 

Thus, the threshold determination for a referral for extraschedular consideration was not met from November 10, 1993 to November 7, 2008 and, consequently, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

B.  From November 7, 2008 to April 1, 2010

The Director of Compensation and Pension Service provided a June 2010 advisory opinion that an extraschedular rating of 100 percent was warranted for the Veteran's service-connected left knee disability from November 7, 2008 to April 1, 2010.  The RO effectuated this opinion in a November 2010 rating decision.  A total rating is the maximum rating available rating and, thus, no further extraschedular consideration is required herein with respect to this period of time.

C.  On and After April 1, 2010

At the conclusion of the period wherein a 100 percent extraschedular rating was assigned (i.e., April 1, 2010), the schedular ratings assigned to the Veteran were as follows:  30 percent for status post partial synovectomy, status post left knee injury, and 10 percent for left knee degenerative joint disease, status post multiple surgeries.  The 30 percent rating was assigned pursuant to Diagnostic Code 5257 and represents the maximum available rating under that diagnostic code.  The 10 percent rating was assigned under Diagnostic Codes 5010 and 5003, which concern arthritis.  Herein, the Board determined that a schedular rating in excess of 10 percent was not warranted because the evidence of record did support finding that the Veteran's left knee disability was productive of a compensable limitation of motion under Diagnostic Codes 5260 and 5261 in excess of 10 percent.  These schedular ratings were effective until October 25, 2010.  On October 26, 2010, the Veteran underwent a left knee surgical procedure, after which a temporary total rating was assigned for a period of convalescence.  This temporary convalescence period ended on November 1, 2011.  On and after November 1, 2011, the schedular 30 percent and 10 percent ratings were again effective.

Based on the evidence dated on and after April 1, 2010, the Board finds that the symptoms associated with the Veteran's service-connected left knee disability are not adequately contemplated by the schedular ratings already assigned.  Further, the Board finds that the symptoms associated with the Veteran's service-connected left knee disability resulted in marked interference with employment.  Indeed, the evidence demonstrated that the Veteran was not employed on and after April 1, 2010.  Moreover, as discussed above, the Veteran underwent another surgical procedure on October 26, 2010, which contributed to an already significant history of frequent periods of hospitalization.  

Based on the above, the Board finds that a remand is warranted in order for the RO to refer a claim to the Chief Benefits Director or the Director of Compensation and Pension Service, for consideration in the first instance of an extraschedular rating on and after April 1, 2010 for the Veteran's service-connected left knee disability.  Id.

IV.  Conclusion

Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning ratings in excess of those already assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

From November 10, 1993 to October 19, 1995, a rating in excess of 20 percent for status post partial synovectomy, status post left knee injury, is denied.
  
From October 19, 1995 to April 27, 1998, a rating in excess of 30 percent for status post partial synovectomy, status post left knee injury, is denied.

From July 1, 1998 to May 10, 2000, a rating in excess of 30 percent for status post partial synovectomy, status post left knee injury, is denied. 

From July 1, 2000 to September 26, 2001, a rating in excess of 30 percent for status post partial synovectomy, status post left knee injury, is denied.

From November 1, 2003 to November 14, 2007, a rating in excess of 30 percent for status post partial synovectomy, status post left knee injury, is denied.

From April 1, 2010 to October 25 2010, a rating in excess of 30 percent for status post partial synovectomy, status post left knee injury, is denied.

On and after November 1, 2011, a rating in excess of 30 percent for status post partial synovectomy, status post left knee injury, is denied.

From November 10, 1993 to April 4, 1996, a rating in excess of 10 percent for left knee degenerative joint disease, status post multiple surgeries, is denied.

From April 4, 1996 to November 12, 1996, a rating of 20 percent, but not more, for left knee degenerative joint disease, status post multiple surgeries, is granted, subject to the laws governing the payment of monetary benefits. 

From November 12, 1996 to April 27, 1998, a rating in excess of 10 percent for left knee degenerative joint disease, status post multiple surgeries, is denied. 

From July 1, 1998 to May 10, 2000, a rating in excess of 10 percent for left knee degenerative joint disease, status post multiple surgeries, is denied.

From July 1, 2000 to September 26, 2001, a rating in excess of 10 percent for left knee degenerative joint disease, status post multiple surgeries, is denied.

From November 1, 2003 to November 14, 2007, a rating in excess of 10 percent for left knee degenerative joint disease, status post multiple surgeries, is denied.

From April 1, 2010 to October 25, 2010, a rating in excess of 10 percent for left knee degenerative joint disease, status post multiple surgeries, is denied.

On and after November 1, 2011, a rating in excess of 10 percent for left knee degenerative joint disease, status post multiple surgeries, is denied.


REMAND

I.  TDIU

As discussed in the Introduction, the Board found that the evidence of record reasonably raised the issue of entitlement to TDIU.  Consequently, the Board finds that the determination of whether he is entitled to TDIU, including the effective date for that award, is part and parcel of the determination of the appropriate ratings for his service-connected left knee disabilities.  Rice, 22 Vet. App. at 453. 

The issue of entitlement to TDIU is not yet ready for adjudication because there is development still needed.  Specifically, an examination is needed with an opinion that addresses the impact of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful employment.




II.  Extraschedular Rating On and After April 1, 2010

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  

As determined in the body of the decision above, the Board determined that a remand is warranted in order for the RO to refer the Veteran's claim to the Chief Benefits Director or the Director of Compensation and Pension Service for consideration of an extraschedular rating on and after April 1, 2010 for the Veteran's service-connected left knee disability.  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

2.  The RO should schedule the Veteran for an examination to address the impact of his service-connected disabilities on his employability.  The examiner should conduct all necessary testing and is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (alone or in combination) render him unable to secure or follow a substantially gainful occupation.  When offering this opinion, the examiner should consider the Veteran's education and employment history, but should not consider the effects of age or any non-service connected disabilities.  A complete rationale must be provided for any opinion offered.

3.  The RO must refer the Veteran's claim to the Chief Benefits Director or the Director of Compensation and Pension Service for consideration of an extraschedular rating on and after April 1, 2010 for the Veteran's service-connected left knee disability.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims must be adjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


